            Case 1:19-cv-07468-OTW Document 76 Filed 02/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                               :
OCTAVIANO MUNIZ, et al.,
                                                               :
                                       Plaintiffs,             :   No. 19-CV-7468 (AJN) (OTW)
                                                               :
                      -against-                                :           ORDER
                                                               :
PIER A BATTERY PARK ASSOCIATES, LLC, et al., :
                                                               :
                                       Defendants.             :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The parties appeared for a pre-trial conference on February 24, 2021.

         By April 2, 2021, parties are directed to submit a stipulation resolving the pending

motions in limine.

         Parties are directed to appear for a conference on May 12, 2021 at 11:00 am. Dial-in

(866) 390-1828, access code 1582687. By May 5, 2021, parties are directed to submit a joint

revised proposed witness list in accordance with the Court’s instructions on February 24, 2021.

         Parties are directed to order a copy of the February 24, 2021 transcript and split the

cost.


         SO ORDERED.



                                                                       s/ Ona T. Wang
Dated: February 26, 2021                                                          Ona T. Wang
       New York, New York                                                United States Magistrate Judge
